               Case 3:20-cv-04636-WHA Document 103 Filed 11/05/20 Page 1 of 4



     Andrew Hawley (CA Bar No. 229274)
 1   Western Environmental Law Center
     1402 3rd Avenue, Ste. 1022
 2   Seattle, Washington 98101
     hawley@westernlaw.org
 3   tel: 206-487-7250
 4   Daniel James Cordalis (CA Bar No. 321722)
     Cordalis Law, P.C.
 5   2910 Springer Drive
     McKinleyville, California 95519
 6   dcordalislaw@gmail.com
     tel: 303-717-4618
 7
     Peter M. K. Frost, appearance pro hac vice
 8   Sangye Ince-Johannsen, appearance pro hac vice
     Western Environmental Law Center
 9   120 Shelton McMurphey Boulevard, Ste. 340
     Eugene, Oregon 97401
10   frost@westernlaw.org
     sangyeij@westernlaw.org
11   tel: 541-359-3238 / 541-778-6626
12   Attorneys for Plaintiffs American Rivers,
     American Whitewater, California Trout, Idaho Rivers United
13

14

15                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION
18
                                                      Case: No. 20-cv-04636-WHA
19     In re                                          (consolidated)
20         Clean Water Act Rulemaking
                                                      PLAINTIFFS AMERICAN RIVERS,
21                                                    AMERICAN WHITEWATER,
                                                      CALIFORNIA TROUT, AND IDAHO
22                                                    RIVERS UNITED’S RESPONSE TO
                                                      DEFENDANTS’ BRIEF CHALLENGING
23                                                    PRIVILEGE LOG
24

25

26

27

28
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ BRIEF
      CHALLENGING PRIVILEGE LOG -- 20-cv-04636-WHA (consolidated)                 1
              Case 3:20-cv-04636-WHA Document 103 Filed 11/05/20 Page 2 of 4




 1          Plaintiffs American Rivers, American Whitewater, California Trout, and Idaho Rivers
 2   United (collectively “American Rivers”) respectfully request that the Court reaffirm its order
 3   requiring Defendants Environmental Protection Agency and Andrew Wheeler (collectively
 4   “EPA”) to produce a log of all materials withheld from the proposed administrative record on the
 5   basis of privilege.
 6          On July 13, 2020, American Rivers filed suit over EPA’s modification to the regulations
 7   implementing section 401 of the Clean Water Act, 33 U.S.C. § 1341, which grants states and
 8   tribes the authority to approve, condition, or deny federally licensed or permitted activities
 9   within their borders, 85 Fed. Reg. 42,210 (July 13, 2020) (“Final Rule”). ECF No. 1; see also
10   ECF No. 75 (First Amended Complaint). American Rivers alleges the Final Rule unlawfully
11   narrows the applicability of section 401; circumscribes the scope of review of the certifying state
12   or tribe; limits the information on the proposed federal project made available to states, tribes,
13   and the public to inform the certification determination; restricts the conditions the state or tribe
14   may impose to ensure state or tribal laws are met; and empowers the federal licensing or
15   permitting agency to effectively overrule a state or tribal determination of whether such laws are
16   met. American Rivers alleges that the Final Rule runs counter to the evidence presented by the
17   states, tribes, and public on the root causes of any delays that may occur under the current
18   regulations, and thus will not result in more efficient certification reviews; is based on the
19   interest of developing of energy infrastructure and development projects at the expense of
20   protecting water quality; fails to protect the primacy of the states and tribes in protecting and
21   restoring waters within their boundaries; and otherwise is premised on rationales that are
22   inconsistent with the mandates, goals, and intent of the Clean Water Act. ECF No. 75 at 30-31
23   (Claim 7).
24          On October 16, 2020, EPA lodged a certified index of the “documents comprising the
25   administrative record.” ECF No. 85. That index did not include a log of any documents EPA
26   withheld from the proposed Administrative Record based on claim of privilege. Subsequently,
27   the Court’s Case Management Schedule ordered EPA to provide a privilege log. ECF No. 89.
28
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ BRIEF
      CHALLENGING PRIVILEGE LOG -- 20-cv-04636-WHA (consolidated)                                     2
             Case 3:20-cv-04636-WHA Document 103 Filed 11/05/20 Page 3 of 4




 1   EPA challenges that order, asserting it has no duty to provide a privilege log, and even if it did,
 2   doing so in this case would be unduly burdensome. ECF No. 95.
 3          American Rivers joins the Plaintiff States’ response, ECF No. 101, explaining why
 4   EPA’s arguments fail. As the Plaintiff States note, “[i]f a privilege applies, the proper strategy
 5   isn’t pretending the protected material wasn’t considered, but withholding or redacting the
 6   protected material and then logging the privilege.” Regents of the Univ. of California v. United
 7   States Dep’t of Homeland Security, 2017 WL 4642324, at *7 (N.D. Cal. Oct 17, 2017), quoting
 8   Inst. for Fisheries Res. v. Burwell, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017). As such,
 9   EPA must produce a log of all materials it has withheld from the proposed administrative record
10   and explain the asserted privilege.
11          Moreover, while the burden on EPA is not sufficient to overcome the requirement to
12   produce this information, similar to the Plaintiff States, American River is willing to work with
13   EPA on reasonable accommodations to ensure an efficient process, such as accepting the
14   production of a privilege log on a rolling basis. However, because an extension of time necessary
15   to produce this information may impact current deadlines for motions to complete the record and
16   summary judgment, should the Court be inclined to extend the November 12 deadline for
17   production of the privilege log, American Rivers joins the Plaintiff States’ request that the Court
18   give the parties 10 days to develop and propose a reasonable schedule for the extension.
19          For the reasons set out above and in the Plaintiff States’ Response, American Rivers
20   respectfully requests that this Court maintain its requirement that EPA produce a privilege log
21   identifying those records it has withheld from the record based on privilege, and substantiating
22   the basis for doing so. As noted, American Rivers is willing to work with EPA to provide
23   reasonable accommodations in order to lessen the burden of producing the privilege log.
24   DATED this 5th day of November, 2020.                 Respectfully Submitted,
                                                           /s/ Andrew Hawley
25                                                         Andrew Hawley
                                                           Daniel James Cordalis
26                                                         Peter M. K. Frost
                                                           Sangye Ince-Johannsen
27
                                                           Attorneys for Plaintiffs
28
      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ BRIEF
      CHALLENGING PRIVILEGE LOG -- 20-cv-04636-WHA (consolidated)                                 3
               Case 3:20-cv-04636-WHA Document 103 Filed 11/05/20 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1
              I hereby certify that the foregoing Response to Defendants’ Brief Challenge Privilege
 2

 3   Log was electronically filed with the Clerk of the Court on November 5, 2020 using the Court’s

 4   electronic filing system, which will send notification of said filing to the attorneys of record that

 5   have, as required, registered with the Court’s system.
 6
                                                    s/ Andrew Hawley
 7                                                  Andrew Hawley

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Certificate of Service
